News Release First Midwest Bancorp, Inc. First Midwest Bancorp, Inc. One Pierce Place, Suite 1500 Itasca, Illinois 60143-9768 (630) 875-7450 FOR IMMEDIATE RELEASE CONTACT: Brian O’Meara (Media) EVP, Marketing First Midwest Bank (630) 875-7260 Paul F. Clemens (Investors) EVP, Chief Financial Officer (630) 875-7347 TRADED: NASDAQ Global Select Market www.firstmidwest.com SYMBOL: FMBI FIRST MIDWEST BANK ACQUIRES PEOTONE BANK AND TRUST COMPANY ITASCA, IL, APRIL 23, 2010 – (NASDAQ NGS: FMBI) First Midwest Banktoday announced that it acquired certain deposits and loans of Peotone Bank and Trust Company, Peotone, Illinois at the close of business today in a transaction facilitated by the Federal Deposit Insurance Corporation (“FDIC”).First Midwest Bank is a wholly owned subsidiary of First Midwest Bancorp, Inc. (“First Midwest” or the “Company”). “I want to assure all Peotone Bank and Trust Company customers and the surrounding communities of Peotone and Monee that the deposits and business affairs of the former Peotone Bank and Trust Company are in safe and secure hands,” said Michael L. Scudder, President and Chief Executive Officer of First Midwest. “Although we are new to Peotone, we have been the bank of choice in nearby communities for decades. More than one quarter million families and twenty five thousand businesses put their trust in us everyday. We look forward to working side by side with our new colleagues from Peotone Bank to answer any questions customers may have.” The former Peotone Bank and Trust Company branches located at 200 West Corning
